Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to incorporation by reference in the Registration Statement on Form S-1 Post–Effective Amendment No.7 (File No. 333-147019) of Prosper Marketplace Inc. of our report dated March 29, 2011 relating to the consolidated financial statements of Prosper Marketplace Inc. included in its Annual Report on Form 10-K for the year ended December 31, 2010. Our report contains an explanatroy paragraph regarding the Company's ability to continue as a going concern. We also consent to the reference to our firm under the heading “Experts” in the Prospectus which is a part of the Registration Statement. /s/ Odenberg Ullakko Muranishi & Co. LLP San Francisco, California April 5, 2011
